Citation Nr: 0721731	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The issue of service connection for left ear hearing loss is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
right ear hearing loss that is considered a disability for VA 
purposes.

2.  The veteran's tinnitus is related to his military 
service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in October 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the veteran's claims for right ear hearing 
loss and tinnitus, VA has met all statutory and regulatory 
duty to assist provisions.  The RO has obtained the veteran's 
service medical records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Right Ear Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In December 2004, the veteran underwent a VA audiological 
examination.  The report noted right ear puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The report concluded with a 
diagnosis of hearing sensitivity within normal limits in the 
right ear.

The Board finds that the competent evidence of record does 
not support a finding of service connection for right ear 
hearing loss.  The evidence of record does not show a right 
ear hearing disability for VA purposes.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There is no hearing loss for VA 
purposes as the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz were not 40 decibels or greater, the auditory 
thresholds for at least three of the frequencies were not 26 
decibels or greater, and speech recognition scores were 100 
percent.  38 C.F.R. § 3.385.  Accordingly, service connection 
for right ear hearing loss is not warranted.

II.  Tinnitus

The veteran contends that he had a head injury inservice, 
that he was exposed to acoustic trauma inservice, and that he 
currently has tinnitus as a result.  The veteran's Report of 
Separation, Form DD 214, revealed that he served on active 
duty from May 1990 to April 1994.  The report listed his 
inservice specialty as "6672 Aviation Supply Clerk."

The veteran's November 1989 pre-induction examination noted 
that his ears and hearing acuity were normal.  His service 
medical records are completely silent as to any complaints of 
or treatment for tinnitus during service.  His separation 
examination in October 1993 found that his ears were normal 
on clinical examination.  

During a December 2004 VA examination, the veteran reported 
that he began to experience tinnitus in 1992 after striking 
his head on a pole while playing basketball.  The veteran's 
service medical records confirm that he had an injury to his 
head in November 1992, after striking his head on a 
basketball pole.  The VA examiner opined that "[s]ince the 
veteran reports onset of tinnitus after striking his head on 
a pole playing basketball, tinnitus is not caused by or a 
result of the veteran's military noise exposure." 

Accordingly, as the veteran had a head injury inservice, 
reports the onset of tinnitus after such injury, and 
maintains a current diagnosis of tinnitus, service connection 
for tinnitus is warranted.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (citing Harvey v. Brown, 6 Vet.App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993); Budnik v. Derwinski, 3 Vet. App. 185, 
186-87 (1992)).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted. 


REMAND

The veteran is seeking entitlement to service connection for 
left ear hearing loss.  In particular, the veteran claims 
that he was exposed to constant loud noise on the flight line 
while working as an aviation supply clerk.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

A VA audiological examination was conducted in December 2004, 
which showed left ear puretone thresholds sufficient to 
establish a left ear hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  The VA examiner diagnosed moderate 
left ear sensorineural hearing loss at 4000 Hertz, mild 
between 6000 and 8000 Hertz, but concluded the veteran's 
hearing loss was not caused by or a result of his military 
service because "[t]he veterans enlistment hearing test and 
discharge hearing test are within normal limits bilaterally 
and show no significant change in hearing sensitivity during 
the veteran's military service."

The Board observes that the questions of whether the veteran 
has left ear hearing loss and whether it is etiologically 
related to his service require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

To that end, the primary basis for the VA examiner's opinion 
was the finding that the veteran did not have left ear 
hearing loss sufficient to establish a disability for VA 
purposes while inservice or at service separation.  However, 
this opinion is premised on the assumption that, because the 
veteran's service medical records documented normal auditory 
thresholds for VA purposes under the provisions of 38 C.F.R. 
§ 3.385 at entrance and separation, it was therefore not 
likely that the veteran's left ear hearing loss resulted from 
acoustic trauma during military service.  The Board finds 
that this opinion does not address whether the veteran's 
hearing loss was incurred inservice, regardless of whether it 
was shown inservice or on service separation.  Hensley v. 
Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss 
as defined by 38 C.F.R. § 3.385 is not shown inservice or at 
separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure inservice 
and audiometric test results reflecting an upward shift in 
tested thresholds inservice, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, VA must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury 
inservice, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in 
November 1989, and his separation examination, dated in 
October 1993, shows a loss in left ear hearing acuity.  Under 
these circumstances, as a decrease in the veteran's hearing 
was shown inservice, a current hearing loss is shown to be 
due to noise exposure, and the veteran was exposed to noise 
inservice, the veteran should be provided with a new VA 
audiological examination to determine the etiology of his 
left ear hearing loss.
 
Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
left ear hearing loss found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion, in light 
of the service and postservice evidence of 
record, as to whether any current left ear 
hearing loss is related to the veteran's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should be 
mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
left ear hearing loss.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


